In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00129-CR


                            ROBERT TYRONE LILLY, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 104th District Court
                                      Taylor County, Texas
                   Trial Court No. 21263-B, Honorable Lee Hamilton, Presiding

                                             July 15, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Robert Tyrone Lilly, appellant, appeals his conviction for evading arrest, enhanced.

After an open plea, appellant was found guilty and punishment was assessed at thirty

years’ imprisonment by the trial court.            Appellant filed an appeal and counsel was

appointed.1




         1 Because this appeal was transferred from the Eleventh Court of Appeals, we are obligated to

apply its precedent when available in the event of a conflict between the precedents of that court and this
Court. See TEX. R. APP. P. 41.3.
       Appointed counsel filed a motion to withdraw and an Anders2 brief in the cause.

Through those documents, counsel certified that, after diligently searching the record, the

appeal was without merit. Accompanying the brief and motion is a copy of a letter

informing appellant of counsel’s belief that there was no reversible error and of appellant’s

right to file a response, pro se. So too did the letter indicate that a copy of the appellate

record was provided to appellant. By letter dated June 7, 2019, this Court also notified

appellant of his right to file his own response by July 8, 2019. To date appellant has not

filed a response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed several potential areas for appeal, which included whether the indictment was

proper, the voluntariness of appellant’s guilty plea, whether the sentence was proper, and

ineffective assistance of counsel. However, counsel then explained why the issues

lacked merit. In addition, we conducted our own review of the record to assess the

accuracy of counsel’s conclusions and to uncover any arguable error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d
508 (Tex. Crim. App. 1991) (en banc). No such error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3


                                                            Brian Quinn
                                                            Chief Justice
Do not publish.




       2   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       3   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       2